Appellant complains in his motion that we misapprehended his contention relative to the complaint and information in our original opinion wherein it was said that: "No attack may be made on the election in this proceeding." He contends that he was not attempting to make an attack on the election herein, but was making an attack upon the information and complaint in that they had each failed to allege that an election was held in said county under and by virtue of an order of the county commissioners' court of said county theretofore entered, etc. It is true that the information and complaint did both allege that "after an election had been held by the qualified voters of said county in accordance with law to determine whether or not the sale of intoxicating liquor should be prohibited in *Page 358 
said county," etc., his contention being that such phase should have further contained the allegation that such election was held "under and by virtue of an order theretofore made and entered by the commissioners court of said county."
We find that the complaint and information herein complained of are an exact copy of Form No. 314, Fourth Edition, of Judge Willson's Texas Criminal Forms, and also a copy of the form laid down by Mr. Branch in his Penal Code, page 688, Sec. 1220. We find that this form has been followed in Key v. State,37 Tex. Crim. 77, 38 S.W. 773; Shilling v. State, 51 S.W. Rep. 240; Holloway v. State, 110 S.W. Rep. 745; Stephens v. State, 97 S.W. Rep. 483; Starnes v. State, 52 Tex. Crim. 403, 107 S.W. Rep. 550; Wade v. State, 53 Tex.Crim. Rep., 109 S.W. Rep, 191, and many other cases. Also see the late case of Boyd v. State, 135 Tex.Crim. Rep., 117 S.W.2d 457, wherein a complaint identical with this one was upheld by this court.
We quote from Whitmire v. State, 94 S.W.2d 742, in which Judge Hawkins said: "Forms for indictments or informations thereunder which have been approved in many cases will be found in Willson's Tex. Cr. Forms (4th Ed.) Form No. 314, p. 169, and in Branch's Ann. Tex. P. C., Sec. 1220, p. 689," and it will be noted that these above mentioned forms are identical with the one herein attacked. It is true that Judge Morrow did say in the opinion in Alexander v. State, 102 S.W.2d 209, that: "It is well settled that an information charging the unlawful sale of intoxicating liquor in a dry area must allege that an election was held under an order of the commissioners' court for the purpose of determining whether the sale should be prohibited; that the commissioners' court canvassed the election returns and declared the result; and that the result was published as required by law in force at the time of the election," citing several cases, the trend of the cited cases, however, being that the pleader in local option cases could not adopt the loose pleading of the mere statement that the sale was made in a "dry area," but must of necessity allege the different steps showing a proper election, its result, and the publication of the result thereof, and order prohibiting the sale. In none of such cases is it said, nor do we think it is intended to be said, that the long line of cases above herein quoted should be overruled and that the form here used is inadequate. We do not think the general statement found in the Alexander case, supra, not borne out by the authorities there cited, should upset the long line of precedents holding in *Page 359 
effect that this complaint and information set forth in proper allegations a violation of this special law. Appellant's contention is therefore overruled.
Appellant further contends that the State's witness was an accomplice, and that the court should have so charged the jury. Under the statute, Art. 666, Sec. 23a (8) Vernon's Ann. P. C., it is provided that: "Upon a trial for a violation of any provision of either article I or article II of this act (the liquor act), a conviction may be had upon the uncorroborated testimony of an accomplice."
It is evident that since the passage of this portion of the above act it has not been necessary to corroborate the testimony of one who would be an admitted accomplice. Such a charge should not have been given herein.
The motion is overruled.